


 HJ 44 ENR: Approving the renewal of import

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		One Hundred Tenth Congress of the United States
		  of America
		At the First
		  SessionBegun and held at the City of Washington on
		Thursday, the fourth day of January, two thousand and seven
		H. J. RES. 44
		
		JOINT RESOLUTION
		Approving the renewal of import
		  restrictions contained in the Burmese Freedom and Democracy Act of 2003, and
		  for other purposes.
	
	
		1.Renewal of import
			 restrictions under Burmese Freedom and Democracy Act of 2003Congress approves the renewal of import
			 restrictions contained in section 3(a)(1) of the Burmese Freedom and Democracy
			 Act of 2003.
		2.Merchandise
			 processing feesSection
			 13031(j)(3)(A) of the Consolidated Omnibus Budget Reconciliation Act of 1985
			 (19 U.S.C. 58c(j)(3)(A)) is amended by striking October 14, 2014
			 and inserting October 21, 2014.
		3.Time for payment
			 of corporate estimated taxesSubparagraph (B) of section 401(1) of the
			 Tax Increase Prevention and Reconciliation Act of 2005 is amended by striking
			 114.50 percent and inserting 114.75
			 percent.
		4.Rule of
			 constructionThis joint
			 resolution shall be deemed to be a renewal resolution for
			 purposes of section 9 of the Burmese Freedom and Democracy Act of 2003.
		5.Effective
			 dateThis joint resolution and
			 the amendments made by this joint resolution shall take effect on the date of
			 the enactment of this joint resolution or July 26, 2007, whichever occurs
			 first.
		
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
